Case: 3:17-cv-00003-TMR-MJN Doc #: 18 Filed: 07/08/20 Page: 1 of 1 PAGEID #: 2053


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


DANNY L. HOERMLE,

        Plaintiff,                                             Case No. 3:17-cv-3

                vs.

COMMISSIONER OF                                                District Judge Thomas M. Rose
SOCIAL SECURITY,                                               Magistrate Judge Michael J. Newman

        Defendant.



                     ORDER ADOPTING REPORT AND RECOMMENDATION




        The Court has reviewed the Report and Recommendation of United States Magistrate Judge

Michael J. Newman (Doc. #17), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and

noting that no objections have been filed thereto and that the time for filing such objections under Fed.

R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendation.

        Accordingly, it is hereby ORDERED that:

        1.   The Report and Recommendation (Doc. #17) is ADOPTED in full;

        2.   Plaintiff’s counsel’s initial motion (Doc. #15) for attorney’s fees under § 406(b)
             is DENIED as moot;

        3.   Plaintiff’s counsel’s amended motion (Doc. #16) is GRANTED (and counsel is
             AWARDED $7,609.00 in attorney’s fees);

        4.   Plaintiff’s counsel shall reimburse Plaintiff, within FOURTEEN (14) DAYS,
             the EAJA fee previously awarded to counsel; and

        5.   This case remains terminated on the docket of this Court.


Date: July 8, 2020                                      *s/Thomas M. Rose
___________________                                     ____________________________________
                                                        Thomas M. Rose
                                                        United States District Judge
